Citation Nr: 0526523	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.M.




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to February 
1956.  He died in October 2001.  The appellant is the 
veteran's widow.  This case comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The veteran died in October 2001, at the age of 68.  The 
immediate cause of death was acute myocardial infarction due 
to diffuse arteriosclerotic cardiovascular disease.  No other 
medical disability was listed as contributing to death.

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of a compound fracture of the 
left tibia and fibula, with marked limitation of motion of 
the left ankle, arthritic changes, and a one inch shortening 
of the left leg, assigned a 30 percent disability rating from 
February 1956; the disability rating was increased to 40 
percent, effective February 1977.

3.  There is no competent medical evidence of cardiovascular 
disease during the veteran's active military service or 
during the first post service year.

4.  There is no competent medical opinion linking the 
veteran's fatal arteriosclerotic cardiovascular disease with 
his active military service or to his service-connected 
disability.  

5.  There is no competent medical evidence showing that a 
disability of service origin or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1131, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The RO provided the appellant the required 
notice with respect to her claim for service connection for 
the cause of the veteran's death in a letter dated April 
2002, which was prior to the June 2002 rating decision.  
Subsequently, the RO provided notice again in a letter dated 
March 2003 which is prior to the June 2003 rating decision 
which readjudicated the claim on all the evidence of record.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and a VA medical opinion.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in October 2001, at the age of 68.  The immediate cause 
of death was acute myocardial infarction due to diffuse 
arteriosclerotic cardiovascular disease.  No autopsy was 
conducted, and no other medical disability was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  

The veteran had active military service from April 1954 to 
February 1956.  At the time of the veteran's death, service 
connection was in effect for the residuals of a compound 
fracture of the left tibia and fibula, with marked limitation 
of motion of the left ankle, arthritic changes, and a one 
inch shortening of the left leg, assigned a 30 percent 
disability rating from February 1956, which was increased to 
a 40 percent disability rating, effective February 1977.

A private chiropractor submitted a written statement that 
said that he had treated the veteran for 15 years for 
musculoskeletal problems of the back, hip, leg and, ankle.  
He further stated that the chronic leg shortening impaired 
the veteran's gait to the point where he was unable to 
exercise and that this "likely contributed to the 
development of his cardio-vascular disease."  However, this 
opinion is directly contradicted by the appellant's testimony 
at the April 2005 which indicated that the veteran farmed a 
500 acre, then later a 200 acre, farm until he was 62 years 
old.  This medical opinion is also contradicted by an October 
2004 medical opinion rendered by a VA medical doctor which 
indicated that the veteran's cardiovascular disease was 
caused by family history and the progression of the disease 
with age and was unrelated to the service-connected residuals 
of a leg fracture.  

In April 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  The appellant, the 
widow of the veteran, testified that the veteran was 
diagnosed with heart disease approximately two and a half 
years before he died.  T.M., who is a former county veterans 
service officer and is not a physician, and who did not know 
the deceased veteran, also testified.  T.M. testified that he 
had done research related to extremity injuries, blood 
clotting, and deep venous thrombosis.  Copies of such journal 
evidence had been submitted and are of record.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely diffuse 
arteriosclerotic cardiovascular disease, may be service-
connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Cardiovascular disease may be 
presumed to have been incurred during active military service 
if such disease is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 

The preponderance of the evidence is against the appellant's 
claim.  There is simply no medical evidence showing that the 
veteran was diagnosed with cardiovascular disease during 
service or within the first year after service.  The 
appellant's own testimony reveals that the veteran was not 
diagnosed with cardiovascular disease until the final two or 
three years of his life, which was decades after he separated 
from service.  The appellant claims that the veteran's 
service-connected left leg fracture, with leg shortening, 
contributed to the veteran's death.  The private chiropractor 
says that the leg shortening contributed to the development 
of cardiovascular disease, as the veteran could not exercise.  
However, the evidence of record shows that the veteran was 
not inactive because he farmed 500 acres of land for decades.  
Moreover, the opinion of a VA physician is that the fatal 
cardiovascular disease was unrelated to the service-connected 
disability.  The appellant has submitted journal evidence 
relating extremity injuries and fractures to blood clots and 
deep vein thrombosis.  However, this evidence does not 
specifically relate to the veteran's disabilities, and there 
is no evidence of record showing that the veteran ever had 
blood clots or thrombosis in his service-connected left leg.  
With no competent medical evidence relating the cause of the 
veteran's death to service, or his service-connected 
disability, service connection must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


